 



EXHIBIT 10.14
Fifth Addendum to Contract of Lease of 9.5.2001

To the First Addendum of 23.8.2001

To the Second Addendum of 23.8.2006

And to the Third Addendum of 26.10.2006

Made and Entered into in Yokneam

on the 4th of September 2007

Between
Shaar Yokneam, A Registered Limited Partnership

(Partnership No. 550014666)

Through its authorized signatories

Mr. Koby Ben Yakov (I.D. No. 10509131)

And Yitzchak (Tzachi) Levy (I.D. No. 22448534)

Authorized to sign on the partnership’s behalf and to bind the partnership.

Whose address for the purpose of this contract shall be

At the “Shaar Hacarmel” site

5 Nachum Chet Street, Tirat Carmel

Who shall hereinafter be referred to for the sake of brevity as “the Lessor”,
The First Party
And Between
Mellanox Technologies, Ltd. (a private registered company No. 512763285)

Through its authorized signatory Mr. Ayal Waldman (I.D. No. 56429095)

Authorized to sign on the company’s behalf and to bind the company

Whose address for the purpose of this contract shall be

At the Hermon Building, Shaar Yokneam, Yokneam

And who shall hereinafter be referred to for the sake of brevity as “the
Lessee”,
The Second Party

     
Whereas
  The Lessor is the registered owner or leaseholder, as the case may be, and the
sole holder of possession of land in an area of approximately

 



--------------------------------------------------------------------------------



 



     
 
  62,000 m2 (hereinafter — “the Land”) including whole parcels and parts of
parcels in block 11098, excepting part of parcels 21 and 82 which are not
registered in the name of the Lessor and for whom Sultam, Ltd., who sold the
rights in the above said Land to the Lessor undertook to acquire and to transfer
the rights of ownership or leasehold to the Lessor;
 
   
And Whereas
  The Land as described above is in an area zoned for industry according to the
Local Planning Board plan C/297;
 
   
And Whereas
  Amongst the other buildings built on the Land the building known as Hermon
House has been built on part of parcels 48, 49, 50, 79 and 80 in block 11098 in
a building known as Hermon House (hereinafter — “Hermon House”);
 
   
And Whereas
  On 9.5.2001 a contract of lease was signed between the Lessor and the Lessee
(hereinafter — “the Main Contract”) with respect of “the Leased Premises”, as
defined in the Main Contract (hereinafter — “the Leased Premises”);
 
   
And Whereas
  On 9.5.2001 a management contract was signed between the Lessor and the Lessee
regulating the management of the building in which the Leased Premises are found
(hereinafter - “the Management Agreement”);
 
   
And Whereas
  On 23.8.2001 an addendum to the Main Agreement was signed between the Lessor
and the Lessee (hereinafter — “the First Addendum”) according to which an
“Additional Area” was added to the Leased Premises, as defined in the “First
Addendum”, and also 5 (five) parking places were added to the Leased Premises
(hereinafter — “the Additional Area”);
 
   
 
  “The Leased Premises” plus “the Additional Area” including all 105 (one
hundred and five) parking places, rented out to the Lessee under the Main
Contract and pursuant to the First Addendum, shall

 



--------------------------------------------------------------------------------



 



     
 
  hereinafter, for the sake of brevity, be referred to as the “New Leased
Premises”;
 
   
And Whereas
  On 23.8.2001 an agreement was signed between the Lessor and the Lessee
regarding the execution of interior works in the Leased Premises (hereinafter —
“the Second Addendum”);
 
   
And Whereas
  On 26.10.2006 a third addendum to the “Main Contract” was signed between the
Lessor and the Lessee according to which the Lease Period which is the subject
matter of the Main Contract was extended (hereinafter — “the Third Addendum”);
 
   
And Whereas
  On 15.5.2007 a seventh addendum to the “Main Contract” was signed between the
Lessor and the Lessee according to which “the additional area the subject of the
seventh addendum was added” as defined in the fourth addendum, (hereinafter —
“the Fourth Addendum”).
 
   
And Whereas
  The parties wish to alter the terms, conditions and provisions of the Main
Contract of the First Addendum and of the Third Addendum, of the Fourth Addendum
pursuant to that stipulated below in this addendum of the “Main Contract”
(hereinafter:
 
  “The Fifth Addendum”) and all of this in accordance with the terms and
conditions and provisions of this Addendum of the Main Contract;
 
   
And Whereas
  The Lessee is interested in leasing from the Lessor and the Lessor is
interested in renting out to the Lessee, in addition to the New Leased Premises,
an additional area of approximately 63.5 m2 located on the first floor (of the
West Wing) of Hermon House, which is marked in yellow in the plans attached
hereto as Appendix A of this Addendum, constituting a material and integral part
hereof and 2 (two) parking places located in the open parking area at the back
of “Hermon House” which is marked in Green in the plans attached hereto as
Appendix B’ of this Addendum constituting a material and integral part hereof
(the above area plus the above 2 (two) parking

 



--------------------------------------------------------------------------------



 



     
 
  places, shall hereinafter, for the sake of brevity, be referred to as — “the
Additional Area Pursuant to the Fifth Addendum”) and all of this, under the
terms and conditions as detailed in this Addendum of the Main Contract;
 
   
 
  “The New Leased Premises” as defined in the “Fourth Addendum” plus “the
Additional Area Pursuant to the Fifth Addendum” shall hereinafter, for the sake
of brevity, be referred to as “the Current Leased Premises the subject of the
Fifth Addendum”;
 
   
And Whereas
  Pursuant to the Main Contract, pursuant to the “First Addendum”, pursuant to
the “Third Addendum” and pursuant to the “Fourth Addendum” and to this Addendum
of the “Main Contract”, the New Leased Premises, the Additional Area Pursuant to
the Fourth Addendum, “the Additional Area pursuant to the Fifth Addendum” and
the Current Leased Premises the subject of the Fifth Addendum are rented out to
the Lessee under a lease which is unprotected pursuant to the Protection of
Tenancy Law (Consolidated Version), 5732 — 1972 (hereinafter — “the Law”).

Therefore it is Stipulated and Agreed Between the Parties as Follows:
Preamble and Appendices

1.   The preamble to this Addendum of the Main Contract and all appendices
thereto as well as the facts specified therein, constitute an integral and a
material part of this Addendum and shall be considered as if included in the
body of this Addendum.

Changes to the Terms and Conditions of the Management Contract, the Management
Contract, the First Addendum and the Third Addendum and the Fourth Addendum

2.   The parties hereby agree that all the terms and conditions and provisions
of the Main Contract, of the Management Contract, of the First Addendum and of
the Third Addendum and of the Third Addendum, shall apply, according to the

 



--------------------------------------------------------------------------------



 



    changes as detailed below in this Addendum of the Main Contract also to the
lease of the Current Leased Premises the subject of the Fifth Addendum pursuant
to the terms and conditions of this Addendum.

The Addition of “The Additional Area Pursuant to the Fifth Addendum”

3.   The parties hereby agreed that an additional area as defined in the Fifth
Addendum shall be added to the New Leased Premises, as defined in the “Fourth
Addendum”, i.e. an additional area of approximately 63.5 m2 located on the first
floor (in the West Wing) of Hermon House, marked in yellow in the plans attached
hereto as Appendix A of this Addendum and which is an integral part hereof and 2
(two) parking places located in the parking area at the back of “Hermon House”
marked in green in the plans attached hereto as Appendix B of this Addendum, and
which is an integral part hereof and all of this pursuant to the terms and
conditions of this Addendum.

The Adaptation of the “Additional Area Pursuant to the Fifth Addendum” and the
Minutes of Delivery

4.  a.   It is hereby agreed that the “Additional Area Pursuant to the Fifth
Addendum” will be delivered to the possession of the Lessee “AS IS” on 1.8.2008,
after receiving 6 (six) checks signed by the Lessee made out to the order of the
Lessor and which shall be delivered by the Lessee to the Lessor for the securing
of the payment of the rent for the lease of the “Additional Area Pursuant to the
Fifth Addendum” for the period starting on 1.8.2008 and ending on 31.12.2008.

  b.   At the time of the delivery of possession of the “Additional Area
Pursuant to the Fifth Addendum”, minutes will be drawn up prior to delivery to
be signed by both parties to this Addendum and these minutes shall serve as
prima facie proof that the Lessee has received possession of the “Additional
Area Pursuant to the Fourth Addendum”, pursuant to the terms and conditions of
this Addendum and to its complete satisfaction (hereinafter — “the Minutes of
Delivery of the Additional Area Pursuant to the Fifth Addendum”).

 



--------------------------------------------------------------------------------



 



      If the Minutes of Delivery of the Additional Area Pursuant to the Fourth
Addendum are not drawn up for any reason, then the actual receiving of
possession of the Additional Area Pursuant to the Fifth Addendum shall be
considered as confirmation on the part of the Lessee and as prima facie proof
that indeed the Additional Area Pursuant to the Fifth Addendum has been
delivered to the Lessee by the Lessor pursuant to the terms and conditions of
this Addendum and to its full and complete satisfaction.

  c.   The Lessee hereby declares that he has viewed the Additional Area
Pursuant to the Fifth Addendum, Hermon House, the Land and its surroundings and
that he has found the Additional Area Pursuant to the Fifth Addendum to be
suitable and appropriate for all its purposes and needs regarding the use
thereof in accordance with its needs and in accordance with the terms and
conditions of this Addendum and that it hereby finally, completely and fully and
absolutely waives any claim for defect and/or discrepancy in connection with the
Additional Area Pursuant to the Fourth Addendum and/or in connection with its
surroundings and/or in connection with Hermon House and/or in connection with
the possibilities of utilizing it for its needs.     d.   The parties hereby
agree that the Lessee shall be entitled to carry out in the Additional Area
Pursuant to the Fifth Addendum at the sole and full expense of the Lessee,
various work for the purpose of adapting the Additional Area Pursuant to the
Fifth Addendum, for the needs of the Lessee, but subject to the plans and work
that the Lessee intends to carry out in the additional area in accordance with
the Fifth Addendum will require the prior written approval of the Lessor.      
  It is hereby clarified and agreed that all the provisions of the “Main
Contract”, including the provisions of Sections 9, 19 and 31 of the “Main
Contract” will apply to the adaptation work of the Additional Area Pursuant to
the Fifth Addendum to be carried out by the Lessee, should it be so carried out,
and all this with the necessary changes,

 



--------------------------------------------------------------------------------



 



  e.   It is hereby agreed that the breach of Section 4 above and/or the breach
of any subsection thereof shall be considered as a fundamental breach both of
this Addendum and of the Main Contract.

The Lease Period for the Additional Area Pursuant to the Fifth Addendum


5.   The parties hereby agree and undertake as follows:

  a.   The Lessor hereby leases to the Lessee the Additional Area Pursuant to
the Fifth Addendum and the Lessee hereby rents from the Lessor the Additional
Area Pursuant to the Fifth Addendum, and all of this under rent which is not
protected under the Protection of Tenancy Laws of all sorts including also under
the Protection of Tenancy Law, 5732 — 1972 and all of this for a fixed and
limited period of 53 (fifty three) months only, which shall start on 1.8.2007
and which shall end on 31.12.2011 (hereinafter — “the Lease Period of the
Additional Area Pursuant to the Fifth Addendum”).     b.   The Lessee is hereby
given a conditional option (hereinafter — “the Option for the Additional Area
Pursuant to the Fifth Addendum”) to extend the “Lease Period of the Additional
Area Pursuant to the Fifth Addendum” together with the realization of the
“Option Pursuant to the Third Addendum”, as defined in the “Third Addendum”,
together with the realization of the “Option Pursuant to the Fourth Addendum”,
as defined in the “Fourth Addendum”, for a total period of time of 60
(sixty) months which shall start from 1.1.2012 and up until 31.12.2016
(hereinafter — “the Extended Lease Period of the Additional Area Pursuant to the
Fifth Addendum”), but this shall be provided that the Lessee delivers to the
Lessor, by no later than 30.6.2011 [that is to say at least 6 (six) months
before the termination date of the “Lease Period of the Additional Area Pursuant
to the Fifth Addendum"], with prior written notice according to which it is
fully realizing its right pursuant to the “Option for the Additional Area
Pursuant to the Fifth Addendum” and that it is extending the “Lease Period of
the Additional Area Pursuant to the Fifth Addendum”

 



--------------------------------------------------------------------------------



 



      up until the end of the “Extended Lease Period of the Additional Area
Pursuant to the Fifth Addendum”).     c.   To avoid any doubt, it is hereby
emphasized and agreed that further to the terms and conditions mentioned in
Section 5(b) above, it is hereby agreed between the parties that the Lessee
shall not be entitled to continue with the lease pursuant to the “Option for the
Additional Area Pursuant to the Fifth Addendum”, and shall not be entitled to
any extension of the lease which is the subject matter of this Addendum, if it
does not fully and timely fulfill all the terms and conditions of this Addendum,
including if it does not make the full payments, pay the full rent and
management fees which it has undertaken to pay pursuant to the terms and
conditions and provisions of this Addendum.         However, a delay in the
providing of the notice for the realization of the “Option for the Additional
Area Pursuant to the Fifth Addendum” and/or a delay in the payment of any
payment whatsoever of the Rent which shall not exceed 15 (fifteen) days from the
date set out as the payment date of that relevant payment pursuant to the terms
and conditions of this Addendum shall not negate the right from the Lessee to
continue the lease pursuant to the “Option for the Additional Area Pursuant to
the Fifth Addendum” and pursuant to all other terms and conditions of this
Addendum.         For the avoidance of any doubt it is hereby emphasized and
agreed that the realization of the “Option Pursuant to the Third Addendum” which
is the subject matter of the “Third Addendum” shall be conditional on the Lessee
also realizing the “Option for the Additional Area Pursuant to the Fourth
Addendum” and also realizing the “Option for the Additional Area Pursuant to the
Fifth Addendum” pursuant to the terms and conditions of this Addendum and also
it is hereby agreed that the realization of the “Option for the Additional Area
Pursuant to the Fifth Addendum” pursuant to the terms and conditions of this
Addendum shall be conditional on the Lessee also realizing the “Option Pursuant
to the Third

 



--------------------------------------------------------------------------------



 



      Addendum” pursuant to the terms and conditions detailed in the “Third
Addendum” and also also realizing the “Option for the Additional Area Pursuant
to the Fourth Addendum” pursuant to the terms and conditions detailed in the
“Fourth Addendum”

  d.   It is hereby agreed and emphasized that for the lease in the “Lease
Period of the Additional Area Pursuant to the Fifth Addendum” the terms,
conditions and provisions of the Main Contract, of the Management Contract, of
the First Addendum and of the Third Addendum and of the Fourth Addendum shall
apply and all of this subject to the changes to apply pursuant to the terms and
conditions of this Addendum.         It is hereby agreed and emphasized that for
the rent “in the Extended Lease Period of the Additional Area Pursuant to the
Fifth Addendum” all the terms, conditions and provisions of this Addendum shall
apply regarding the rent in the “Lease Period of the Additional Area Pursuant to
the Fourth Addendum”, but this shall be subject to the requisite changes,
including the rate of the rent as detailed below in this Addendum.     e.   The
Lessee shall not be entitled to shorten the “Lease Period of the Additional Area
Pursuant to the Fifth Addendum” and/or the “Extended of the Lease Period of the
Additional Area Pursuant to the Fifth Addendum” if indeed it duly realizes with
respect of such the “Option for the Additional Area Pursuant to the Fifth
Addendum” pursuant to the terms and conditions of this Addendum and all of this,
without receiving the prior written consent from the Lessor.         Furthermore
it is hereby agreed that if the Lessee leaves the Leased Premises for any reason
whatsoever before the end of the “Lease Period of the Additional Area Pursuant
to the Fifth Addendum” or before the end of the “Extended Lease Period of the
Additional Area Pursuant to the Fifth Addendum”, as the case may be, without
receiving the prior written consent of the Lessor, the Lessee shall be obligated
to continue to pay the Lessor the full rent and management fees as detailed
below in this Addendum for all the balance of the “Lease Period of the
Additional Area

 



--------------------------------------------------------------------------------



 



      Pursuant to the Fifth Addendum” and if it realizes the “Option for the
Additional Area Pursuant to the Fifth Addendum”, also for any balance of the
“Extended Lease Period of the Additional Area Pursuant to the Fifth Addendum”,
as the case may be.

  f.   The breach of Section 5 above and/or the breach of any subsection thereof
shall be considered a fundamental breach both of the Main Contract, of the First
Addendum, of the Third Addendum, of the Fourth Addendum and also of this
Addendum.

Rent and Management Fees — their amount, Payment Conditions and Payment Dates

6.   The Lessee hereby undertakes to pay the Lessor Rent and Management Fees for
the lease of the “Additional Area Pursuant to the Fifth Addendum” as detailed
below:

      a.  1.    The Lessee hereby undertakes to pay the Lessor monthly Rent and
Management Fees for the lease of the “Additional Area Pursuant to the Fifth
Addendum” during the period starting from 1.8.2007 and ending on 31.12.2011
which shall amount to a monthly amount (principal) in New Israel Sheqels
equivalent to the monthly amount (principal) of $1,148 plus linkage differences
as set forth in Section 76 below plus VAT as required by law.

  b.   Should the Lessee exercise the Option for the Additional Area Pursuant to
the Fifth Addendum in accordance with all the terms, conditions and provisions
of this Addendum and rents the Additional Area Pursuant to the Fifth Addendum
then the Lessee hereby undertakes to pay the Lessor monthly Rent and Management
Fees for the lease of the Additional Area Pursuant to the Fifth Addendum,
throughout the “Extended Lease Period of the Additional Area Pursuant to the
Fifth Addendum” which shall amount to a monthly sum (principal) in New Israel
Sheqels equivalent to the monthly sum (principal) of $1,263 (One Thousand Two
Hundred and Sixty Three United States Dollars) [that is to say an addition of
10% (ten percent) to the Rent stipulated in Section 6(a) above plus linkage

 



--------------------------------------------------------------------------------



 



      differences as set forth in Section 7 below plus Value Added Tax as
required by law.

  c.   The full monthly Rent and Management Fees which the Lessee must pay to
the Lessor for the lease of the Additional Area Pursuant to the Fifth Addendum
throughout the Lease Period of the Additional Area Pursuant to the Fifth
Addendum and throughout the Extended Lease Period of the Additional Area
Pursuant to the Fifth Addendum, if the Option for the Additional Area Pursuant
to the Fifth Addendum is exercised pursuant to the terms and conditions of this
Addendum, will be paid by the Lessee to the Lessor in 3 monthly consecutive and
continuous payments, each time making payment in advance for the full rent for 3
(three) additional months’ rent, excluding the first payment which will be paid
by the Lessee to the Lessor for renting “the Additional Area Pursuant to the
Fifth Addendum” as from 1.8.2007 and until 30.9.2007.         The payment date
of the fir installment that the Lessee is obligated to pay the Lessor for
leasing “the Additional Area Pursuant to the Fifth Addendum” as from 1.8.2007
until 30.9.2007 will be on the date of signing this Addendum, while the due
dates of all the other 3 monthly payments which the Lessee must make to the
Lessor for the leasing of the Additional Area Pursuant to the Fifth Addendum in
accordance with the terms of this Addendum will be on the 1st (first) of the
following calendar months: January, April, July and October which shall start
from 1.10.2007 and up until the end of the Lease Period of the Additional Area
Pursuant to the Fifth Addendum pursuant to the terms and conditions of this
Addendum.     d.   In order to ease the collection of the full Rent and
Management Fees which the Lessee must pay to the Lessor for the leasing of the
Additional Area Pursuant to the Fifth Addendum for the first 17
(seventeen) months of leasing throughout the Rent Term of the Additional Area
Pursuant to the Fifth Addendum, the Lessee will deliver to the Lessor, on the
date of the signing of this Addendum, 6 (six) cheques signed by him, drawn up to

 



--------------------------------------------------------------------------------



 



      the order of the Lessor and in the full amount of the Rent and Management
Fees (principal) referring to the months of rent which shall apply starting from
1.8.2007 and ending on 31.12.2008.         This arrangement shall apply, mutatis
mutandis, as the case may be, also with respect of the balance of the Lease
Period of the Additional Area Pursuant to the Fifth Addendum and if the Option
for the Additional Area Pursuant to the Fifth Addendum is exercised pursuant to
all the terms, conditions and provisions of this Addendum, then also throughout
the Extended Lease Period of the Additional Area Pursuant to the Fifth Addendum,
in such a manner so that by no later than 14 (fourteen) days before the
commencement of every relevant Lease Period of 12 (twelve) calendar months’
rent, the Lessee will deliver to the Lessor 4 (four) additional cheques for the
prior payment of the full Rent and Management Fees pursuant to the terms and
conditions of this Addendum for the following 12 (twelve) months’ Rent, and all
as the case may be.         The payment dates of these cheques shall be in
accordance with the payment date stipulated in Section 6(c) above.         The
full linkage differences to the US CPI Index, which shall apply for the linkage
of the full Rent and Management Fees payments to the costs shall apply in the
USCPI Index pursuant to that stipulated in Section 7 below which shall be paid
by the Lessee to the Lessor in full and in effect at the payment dates of all
the payments in Section 6(c) above.         To avoid doubt, it is hereby agreed
and emphasized that the delivery of the above said cheques to the Lessor shall
not be considered, under any circumstances, as payment on account of the Rent
and the Management Fees which the Lessee must and/or which the Lessee will have
to pay to the Lessor pursuant to the terms and conditions of this Addendum, and
only the full and actual payment to the Lessor of these cheques shall be
considered as payment on account of the Rent and the Management Fees owing to
the Lessor from the Lessee pursuant to the terms and conditions of this
Addendum.

 



--------------------------------------------------------------------------------



 



      Notwithstanding the above said it is hereby agreed by the parties that the
Lessee shall be entitled, at its discretion, to pay the Rent and the Management
Fees which it has undertaken to pay pursuant to the terms and conditions of this
Addendum by dollar bank transfer to the Lessor’s account, No. 15030050 which is
conducted at Bank Leumi Le’Israel B.M. (Yokneam Branch — Branch No. 876). The
above said bank transfer dates shall be at the payment dates of the Rent and the
Management Fees as detailed in Section 6(c) above.         Should the Lessee pay
the Rent and the Management Fees by dollar bank transfer to the above said
account of the Lessor, the relevant cheques shall be returned to the Lessee by
the Lessor, which were delivered to the Lessor by the Lessee at the time of the
signing of this Addendum for the securing of the payment thereof, within 7
(seven) days from the date of receiving written demand by the Lessee for the
return of the relevant cheques.

  e.   The breach of Section 6 above and/or the breach of any subsection thereof
shall be considered as a fundamental breach of the Main Contract, of the First
Addendum, of the Third Addendum, of the Fourth Addendum and of this Addendum.

Linkage of the Payments to the Representative Rate in New Israel Sheqels of the
United States Dollar and the Increase in the US CPI Index

7.  a.    All payments of Rent and Management Fees which the Lessee must pay to
the Lessor pursuant to the terms and conditions of this Addendum and stipulated
in this Addendum in United States Dollars must be paid by the Lessee to the
Lessor in New Israel Sheqels in accordance with the representative rate in New
Israel Sheqels of the United States Dollar known at the actual payment date of
each payment for the Rent and Management Fees as stated above, or for any part
of these payments, to be paid by the Lessee to the Lessor pursuant to the terms
and conditions of this Addendum.

 



--------------------------------------------------------------------------------



 



  b.   The parties hereby agree that all payments of Rent and Management Fees
which the Lessee must pay to the Lessor pursuant to the terms and conditions of
this Addendum shall be paid by the Lessee to the Lessor fully linked to all
increases applying to the U.S. CPI Index and all pursuant to that detailed in
the Main Contract, but subject to the U.S. CPI basic index for the purpose of
calculating the Rent which the Lessee must pay to the Lessor for the leasing of
the Additional Area Pursuant to the Fourth Addendum to be published on
15.12.2006 for the month of November 2006 (hereinafter — “the Basic Index”).    
    Furthermore it is agreed and clarified that if any New Index is less than
any New Index — then the calculations of the linkage shall be drawn up in
accordance with the New Index most recently published prior to the actual date
of the making of any relevant payment.     c.   It is hereby clarified that the
provisions of Section 13 of the Main Contract shall apply to the payment of Rent
and Management Fees pursuant to the terms and conditions of this Addendum,
mutatis mutandis, as the case may be.     d.   The breach of Section 7 above
and/or the breach of any subsection thereof shall be considered a fundamental
breach of the Main Contract, of the First Addendum, of the Third Addendum, of
the Fourth Addendum and of this Addendum.

Collateral

8.  a.   It is hereby agreed that all the collateral delivered and/or to be
delivered by the Lessee to the Lessor pursuant to the provisions of the Main
Contract, the First Addendum and the Third Addendum, and of the Fourth Addendum
including all bank guarantees which are the subject of the Main Contract and the
above said Addenda of the Main Contract shall serve for the securing of the
fulfillment of the Lessee’s undertakings pursuant to that detailed in the Main
Contract, the First Addendum and the Third Addendum, and the Fourth Addendum and
this Addendum of the Main Contract.

 



--------------------------------------------------------------------------------



 



      The breach of Section 8 and/or the breach of any subsections thereof,
shall be considered as a fundamental breach both of the Main Contract, the First
Addendum, the Third Addendum and of this Addendum.

Negating of the Protection of Tenancy Laws

9.  a.   The Lessor hereby undertakes to lease the Additional Area Pursuant to
the Fifth Addendum to the Lessee and the Lessee for its part undertakes hereby
to rent from the Lessor the Additional Area Pursuant to the Fifth Addendum and
all of this pursuant to a lease for which the Protection Law and/or the
protection of tenancy laws of all sorts shall not apply throughout the duration
of the Lease Period of the Additional Area Pursuant to the Fifth Addendum and
throughout the duration of the Extended Lease Period of the Additional Area
Pursuant to the Fifth Addendum, should the Option for the Additional Area
Pursuant to the Fifth Addendum be exercised pursuant to the terms and conditions
of this Addendum.     b.   The Lessee hereby declares that it has not paid the
Lessor any key money for the Additional Area Pursuant to the Fifth Addendum
and/or any part thereof, that it has not undertaken to pay any key money for the
renting of the Additional Area Pursuant to the Fifth Addendum and/or any part
thereof, that it has not given any consideration for the Additional Area
Pursuant to the Fifth Addendum and/or any part thereof, cannot be considered as
key money under the Law and that the protection of tenancy laws of various sorts
including the Law shall not grant it any protection whatsoever as a protected
tenant with respect of the Rent of the Additional Area Pursuant to the Fifth
Addendum and/or part thereof.     c.   It is hereby agreed that the breach of
Section 9 above and/or the breach of any subsection thereof shall be considered
as a fundamental breach of the Main Contract and of the First Addendum, of the
Third Addendum and of the Fourth Addendum and of this Addendum.

 



--------------------------------------------------------------------------------



 



Guarantees and Taxes

10.  a.   For the avoidance of doubts it is hereby agreed and emphasized that
before any use is made by the Lessee and/or anyone on its behalf of the
Additional Area Pursuant to the Fourth Addendum the Lessee shall provide the
Lessor with all the confirmations regarding the insurance policies for all of
the insurance policies which the Lessee has undertaken to procure pursuant to
that detailed in the Main Contract and also “the Additional Area Pursuant to the
Fifth Addendum.

  b.   The parties hereby agree that the terms, conditions and provisions of the
Main Contract shall be binding on the parties in all matters relating to the
renting of the Additional Area Pursuant to the Fifth Addendum and considering
the changes detailed in the First Addendum, the Third Addendum, the Fourth
Addendum and in this Addendum.     c.   It is hereby agreed and clarified that
further to the Rent stipulated in Section 6 above, the Lessee undertakes to pay
in full, regularly and by the due dates, starting from 1.8.2007 all the said
taxes, levies, payments and expenses applicable with respect of the Additional
Area Pursuant to the Fifth Addendum including all the taxes, fees, municipal
rates and taxes, obligatory payments, and all other payments involved with the
use and/or possession of the Additional Area Pursuant to the Fifth Addendum and
pursuant to the terms and conditions of this Addendum as is required by that
stipulated in Section 22 of the Main Contract the conditions of which shall
apply, mutatis mutandis, as the case may be, also to the rent of the Additional
Area Pursuant to the Fifth Addendum, pursuant to the terms and conditions of
this Addendum of the Main Contract.         Similarly the Lessee will pay all
the taxes, levies, fees and expenses for electricity, water, municipal rates and
taxes and other such additional regular payments involved with the management of
its business in the Additional Area Pursuant to the Fifth Addendum and/or the
holding thereof and/or the maintenance thereof and/or the use thereof of the
Additional Area Pursuant to the Fifth Addendum.

 



--------------------------------------------------------------------------------



 



      Notwithstanding the above said it is hereby and declared that the payment
for electricity for the chillers of the air condition system at Hermon House is
included in the Management Fees stipulated in Section 6 above.     d.   The
Lessee hereby undertakes to use the Additional Area Pursuant to the Fifth
Addendum only for the purposes of the lease as defined in the Main Contract.    
e.   It is hereby agreed between the parties that the breach of Section 10 above
and/or the breach of any subsection therein shall be considered as a fundamental
breach of the Main Contract, of the First Addendum, of the Third Addendum and of
the Fourth Addendum and of this Addendum.

General

11.  a.   It is agreed and emphasized that the terms and conditions of the Main
Contract, the First Addendum and the Third Addendum and of the Fourth Addendum
shall apply to the lease which is the subject matter of this Addendum, mutatis
mutandis, all as the case may be, and pursuant to the terms and conditions of
this Addendum.

  b.   The parties hereby agree that in any event of the fundamental breach of
the Main Contract and/or the First Addendum and/or the Third Addendum and/or of
the Fourth Addendum and/or of this Addendum by the Lessee, the provisions of the
Main Contract, the First Addendum, the Third Addendum and the Fourth Addendum
shall apply, including in the matter of the vacating of the New Leased Premises
and/or the Additional Area Pursuant to the Fourth Addendum and/or the Additional
Area Pursuant to the Fifth Addendum shall apply mutatis mutandis.     c.   The
parties agree that all the terms and definitions mentioned in this Addendum
shall have the same meaning given to them in the Main Contract and/or the First
Addendum and/or the Third Addendum and/or the Fourth Addendum in the Management
Agreement, but all of this provided that no other definition and/or contrary
definition has been provided in this Addendum.

 



--------------------------------------------------------------------------------



 



  d.   The parties hereby agree that the fundamental breach of this Addendum of
the Main Contract shall be considered, for all intents and purposes, as a
fundamental breach both of the Main Contract, the First Addendum and of the
Third Addendum and the Fourth Addendum.     e.   Any change to the terms,
conditions and provisions of this Addendum shall be done in writing only and
signed by both parties to this Addendum. Any notice pursuant to this Addendum
shall be done in writing only.

In Witness Whereof the Parties Have Set Their Hand:-

The Lessor: (Signed and stamped)

Shaar Yokneam

Limited Registered Partnership
The Lessee: (Signed and stamped)

      Mellanox Technologies, Ltd.

 



--------------------------------------------------------------------------------



 



Three plans are attached to the Contract

 